Citation Nr: 1425746	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-30 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to October 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal features the Veteran's claim of entitlement to an increased rating for the right knee, currently rated 10 percent disabling.  Upon preliminary review of the claims-file and consideration of the Veteran's testimony at the July 2012 Board hearing, the Board finds that a remand is warranted to complete actions in accordance with VA's duty to assist the Veteran in this matter.

The Veteran had his most recent VA examination in February 2011.  During his July 2012 Board hearing, he testified that after the VA examination he suffered an accident involving his right knee when he slipped on ice at work and twisted his right knee.  The Veteran specifically testified that the knee was now more severely impaired than it had been at the time of the February 2011 VA examination.  He described significantly increased instability of the knee joint, locking up, snapping, and pain that has caused him to miss a significant amount of time from work.  Significantly, the Veteran's representative specifically asked the Veteran about his right knee symptoms following the workplace accident, including: "Is the knee far more unstable now than it has been in the past?"  The Veteran responded: "Yes," and described details interfering with his ability to extend the knee and walk.  The Board observes that the reported increased degree of instability and/or increased interference with functional motion of the joint since the February 2011 VA examination report speak specifically to pertinent criteria for potentially higher disability ratings.

The Board observes that after the July 2012 Board hearing, the Veteran submitted (with waiver of RO initial review) additional documentation of evaluation of his right knee in connection with his employment and worker's compensation proceedings from February and March 2012.  The submitted reports essentially show that in February 2012 the Veteran was injured at work when he slipped on ice and twisted his right knee, resulting in symptomatic injury.  A February 17, 2012 medical prescription slip indicates that the Veteran was medically advised to perform "no work" for a period of six days followed by light duty until March 6, 2012.  Another form on the same date shows that the Veteran was medically prescribed restricted duty due to "ongoing right knee pain - worsening."  A March 2012 medical report refers to "exacerbation of prior injury - R knee pain," with a note indicating that the "exacerbation resolved - has returned to prior," but with the doctor declining to check a box indicating that the Veteran had fully recovered.  The Veteran was approved to return to work without restrictions at that time.  Additional information in the records submitted by the Veteran reflects that the Veteran struggled with absenteeism at work following March 2012 and, in June 2012, the Veteran formally requested leave without pay due to painful knee problems.  In July 2012, the Veteran testified at his Board hearing that his right knee disability had worsened and that "I'm already under the gun from my employer because of the time off from work because of the knee degrading to such a point to where I cannot extend past eight [h]ours to 10 hours anymore."

The Board finds that the Veteran's testimony specifically indicates that his right knee disability is more severe than it had been at the time of his most recent VA examination in February 2011.  VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances of this case, the Board finds that a new VA examination to evaluate the current severity of the Veteran's right knee disability is appropriate.  In conducting the new examination, the VA examiner shall also have the opportunity to evaluate the extent to which the service-connected right knee disability may or may not be medically distinguishable from any new right knee disability arising distinctly from the recent workplace injury.

Furthermore, the Veteran's testimony at the July 2012 Board hearing identified outstanding (at that time) pertinent records associated with evaluation of his injury in connection with his employment and worker's compensation proceedings.  The Veteran further identified that his private primary care physician, identified as Dr. Elizabeth Kohnen (with a phone number and address provided in the hearing transcript), was involved in evaluation and treatment of his right knee injury.  The Veteran thereafter submitted a set of records pertaining to the February 2012 injury in the context of his employment and the occupational assessment of his knee.  Although this set of records includes two "Treatment / Restriction Report" forms and a prescription slip from the primary care physician's office addressing employment restrictions, it is not clear that these three pages represent the complete set of pertinent medical records from that provider concerning the Veteran's right knee.  There are no treatment records evaluating the knee aside from the forms conveying the status of recommended work restrictions; it appears that these may simply be the paperwork given to the Veteran for the purposes of certifying his work restrictions and it is unclear whether more detailed records of medical evaluation remain outstanding.  The Board also observes that the February 17, 2012 form indicates that the Veteran was scheduled for another appointment with the primary care physician during the following week, but that scheduled follow-up is not otherwise documented.  During the processing of this remand, the RO shall have the opportunity to assist the Veteran by requesting any additional pertinent medical records from the office of his primary care physician.

The Board also notes that the March 2012 "Treatment /Restriction Report" form indicates that "follow-up care" for the right knee problems would be pursued "with VA."  The Veteran testified that he had not received pertinent VA treatment as of the time of his July 2012 Board hearing, but as nearly another two years have passed it is reasonable to consider that the intended pertinent VA medical follow-up may have taken place.  No pertinent VA treatment reports are currently associated with the claims-file or available for review.  During the processing of this remand, the RO shall have the opportunity to ensure that all outstanding pertinent VA medical reports are obtained and associated with the record for review in this case (as any such reports are considered constructively of record).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements.

2.  The RO should ask the Veteran to identify the providers and dates of any (and all) medical treatment or evaluation he has received for his service-connected right knee disability, including the private primary care physician identified during his Board hearing: Dr. Elizabeth Kohnen, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation outstanding (i.e., those not already associated with the record or certified to be unavailable).  The RO should secure for the record copies of the complete clinical records of all such treatment and evaluation from all sources identified by the Veteran.  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

If there is any other relevant evidence that is not already of record, such as records related to the worker's compensation claim, he should provide permission and sufficient information so that the records can be requested on his behalf.  

3.  The RO should specifically secure for the record all outstanding clinical records of all VA treatment and evaluation the Veteran has received since October 2009 (during the course of this appeal).  

4.  After the RO determines that the record is complete, the Veteran should be scheduled for a VA examination to reassess the severity of his service-connected right knee disability.  It is imperative that the claims-file (with a copy of this remand) be made available to the examiner for review and the examination report should reflect review of these items.  All indicated tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the right knee disability, including range of motion studies (measured in degrees, with normal range of motion specified).

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the knee is used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.

The examiner must specify whether the Veteran has any instability in the knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.

The Veteran's lay statements regarding his symptomatology should be considered and discussed, and the examiner should describe in detail what impact the disability has on the Veteran's employability.  The examiner should describe all pertinent functional impairment and also any exceptional features of disability (such as marked interference with employment and frequent periods of hospitalization).

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected right knee disability from those attributable to post-service injury, including injuries related to his post-service employment (such as the right knee injury from slipping on ice the Veteran has reported as occurring at some time after February 2011).  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected right knee disability.

5.  The RO should then review the record and readjudicate the appeal, to include consideration of all evidence added to the record after the September 2011 statement of the case.  If any portion of the appeal remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

